                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  AT OWENSBORO

STANLEY BRENT CANARY                                                                  PLAINTIFF

v.                                                    CIVIL ACTION NO. 4:18-CV-P154-JHM

JAILER ART MAGLINGER                                                                DEFENDANT


                                  MEMORANDUM OPINION

         Plaintiff Stanley Brent Canary initiated this pro se prisoner civil rights action. By

Memorandum Opinion and Order entered September 26, 2018 (DN 6), the Court conducted an

initial review of the complaint pursuant to 28 U.S.C. § 1915A and dismissed Plaintiff’s claims

pursuant to § 1915A(b)(1) for failure to state a claim upon which relief may be granted. The

Court, however, provided Plaintiff an opportunity to file an amended complaint. See LaFountain

v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a) a district court can allow a

plaintiff to amend his complaint even when the complaint is subject to dismissal under the PLRA

[Prison Litigation Reform Act].”). The Court warned Plaintiff that his failure to file an amended

complaint within 30 days from entry of the Memorandum Opinion and Order would result in the

entry of a final Order dismissing the action for the reasons stated therein.

          On October 15, 2018, the above-referenced Memorandum Opinion and Order sent to

Plaintiff was returned to the Court as undeliverable (DN 8). However, on that same date it was

re-mailed to Plaintiff at the new address he had provided to the Court (DN 7). More than 30

days have passed since the Memorandum Opinion and Order were re-mailed to Plaintiff at his

current address and the record reflects that Plaintiff has not filed an amended complaint.
           Thus, the Court will enter a separate Order dismissing this action.

Date:   December 11, 2018




cc:     Plaintiff, pro se
        Defendant
        Daviess County Attorney
4414.011




                                                 2
